Citation Nr: 0529160	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-08 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
the period from April 1, 2002, through August 27, 2002, 
for the service-connected residuals of thoracolumbar 
strain with first degree spondylolisthesis at L4, 
bilateral facet atrophy, and disc space narrowing at L4 - 
L5.  

2.  Entitlement to a rating in excess of 40 percent from 
August 28, 2002, through the present for the service-
connected residuals of thoracolumbar strain with first 
degree spondylolisthesis at L4, bilateral facet atrophy, 
and disc space narrowing at L4 - L5.  

3.  Entitlement to a rating in excess of 30 percent from 
April 1, 2002, through September 25, 2003, for the 
service-connected residuals of cervical spondylosis with 
impingement syndrome.  

4.  Entitlement to a rating in excess of 30 percent from 
September 26, 2003, through the present for the service-
connected residuals of cervical spondylosis with 
impingement syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to March 
2002.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2005, at which time it was 
remanded for further development.  


FINDINGS OF FACT

1.  Since his retirement from service, the veteran's 
residuals of thoracolumbar strain with first degree 
spondylolisthesis at L4, bilateral facet atrophy, and 
disc space narrowing at L4 - L5, have been productive of 
severe impairment have been manifested primarily by 
tenderness on objective demonstration, an antalgic gait, 
limitation of motion, radiating pain, diminished reflexes 
at the ankles, and acute exacerbations of symptoms.  

2.  Since his retirement from service, the veteran's 
residuals of cervical spondylosis with impingement 
syndrome, manifested primarily by complaints of pain and 
stiffness, tenderness on objective demonstration, and 
limitation of motion, have been productive of severe 
impairment.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent 
rating, effective April 1, 2002, through August 27, 2002, 
for the service-connected residuals of thoracolumbar 
strain with first degree spondylolisthesis at L4, 
bilateral facet atrophy, and disc space narrowing at L4-
L5 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5003 - 
5290, 5293 (effective prior to September 26, 2003).  

2.  The criteria for the assignment of a rating in excess 
of 40 percent for the service-connected residuals of 
thoracolumbar strain with first-degree spondylolisthesis 
at L4, bilateral facet atrophy, and disc space narrowing 
at L4-L5 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5003 - 5295 
(effective prior to September 26, 2003), DC 5003 - 5243 
(effective September 26, 2003).  

3.  The criteria for the assignment of a 30 percent 
rating effective on April 1, 2002, through September 25, 
2003, for the service-connected residuals of cervical 
spondylosis with impingement syndrome have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5003 - 5290 (effective 
prior to September 26, 2003).  

4.  The criteria for the assignment of a rating in excess 
of 30 percent for the service-connected residuals of 
cervical spondylosis with impingement syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5003 - 5290 (effective prior 
to September 26, 2003), DC 5003 - 5242 (effective 
September 26, 2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must ensure that VA has met its 
statutory duty to assist the veteran in the development 
of his claim.38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  VA must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
a claim for benefits unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. 5103A.  

In particular, VA must notify a claimant as to the 
information and evidence necessary to substantiate a 
claim for VA benefits.  

In particular, the RO must ensure that the veteran has 
been notified of the following:  (1) the information and 
evidence not of record that is necessary to substantiate 
each of his specific claims; (2) the information and 
evidence that VA will seek to provide; (3) the 
information and evidence that the veteran is expected to 
provide; and (4) the need to furnish VA any evidence in 
his possession that pertains to any of his claims, i.e., 
something to the effect that he should give VA everything 
he has pertaining to his claims.  

By virtue of information contained in letters, dated in 
January and February 2005, the RO and the VA Appeals 
Management Center (AMC) in Washington, D.C., informed the 
veteran and his representative of the information and 
evidence needed to substantiate and complete a claim for 
VA benefits.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. Appl 112 (2004).  In this case, 
however, such notice was not sent to the veteran until 
well after the initial unfavorable rating decision.  

Nevertheless, any defect with respect to the timing of 
that notice was harmless error.  Indeed, the January and 
February 2005 notices provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Moreover, the Statement of the Case (SOC), issued in 
January 2003; and the Supplemental Statement of the Case 
(SSOC), issued in January 2004, notified the veteran and 
his representative of the evidence needed to establish 
the benefit sought, as will as his and VA's respective 
responsibilities regarding the acquisition of such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Having reviewed the complete record, the Board believes 
that there is ample medical and other evidence of record 
upon which to decide the veteran's claim.  

Moreover, the Board is unaware of, and the veteran has 
not identified, any additional evidence, which is 
necessary to make an informed decision on either issue on 
appeal.  

In this regard, the Board notes that the veteran did not 
respond to either of the letters sent by the RO or by the 
AMC in January and February 2005.  Thus, the Board 
believes that all relevant evidence that is available has 
been obtained.  

Finally, the Board notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument on the veteran's behalf.  
Indeed, the Board notes that in June 2003, the veteran 
had a hearing at the RO before a Decision Review Officer.  

Given the foregoing efforts to assist the veteran, 
further development of the case would serve no useful 
purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on Factual 
Background with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426 (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran should be 
avoided).  

Indeed, the Board finds that the veteran has been 
afforded a meaningful opportunity to participate 
effectively in the processing of his claims of increased 
ratings for his service-connected disabilities of the 
thoracolumbar and cervical spines.  

Therefore, there is no prejudice to the veteran due to a 
failure to assist him in the development of those claims.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(discussing prejudicial error).  Accordingly, the Board 
will proceed to the merits of the appeal.  


II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 
(2005).  

The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the service-connected disability.  

At the outset of the veteran's claim, his service-
connected disability of the thoracolumbar spine was 
rated as degenerative arthritis and lumbar strain.  
38 C.F.R. § 4.71a, DC's 5003 and 5295.  Then, as now, 
arthritis was rated based on the limitation of the 
affected part.  38 C.F.R. § 4.71a, DC's 5003.  A 40 
percent rating was warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5293.  

A 40 percent rating was warranted for lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, a loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  That 
was the highest schedular evaluation available for the 
veteran's service-connected low back disability.  
38 C.F.R. § 4.71a, DC 5295.  

At the outset of the veteran's claim, the veteran's 
service-connected disability of the cervical spine was 
rated in accordance with 38 C.F.R. § 4.71a, DC's 5003 
and 5290.  

A 20 percent rating was warranted for moderate 
limitation of motion of the cervical spine, while a 
30 percent rating was warranted for severe limitation of 
motion.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51454-51456 
(August 27, 2003).  Those changes became effective 
September 26, 2003.  

Where a law or regulation changes after the claim has 
been filed, but before the administrative or judicial 
process has been concluded, the version most favorable to 
the veteran applies unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.  VAOGCPREC 7-2003.  

The Board will therefore evaluate the veteran's service-
connected spine disability under both the former and the 
current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 5110(g) (West 2002); VAOPGCPREC 3-2000; Green v. Brown, 
10 Vet. App. 111, 117 (1997).  

The Board provided the veteran with the new regulatory 
criteria in the SOC and in the SSOC.  The veteran's 
representative submitted additional argument on his 
behalf in August 2005.  

Therefore, there is no prejudice to the veteran in the 
Board adjudicating the claim.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Under the revised regulations, the veteran's cervical 
spine disability is rated as degenerative arthritis under 
38 C.F.R. § 4.71a, DC 5003 - 5242.  The thoracolumbar 
spine disability is rated as lumbosacral strain under 
38 C.F.R. § 4.71a, DC 5003 - 5243.  Such ratings are now 
based on the following general rating formula:  


General Rating Formula for Diseases and Injuries of the 
Spine

The noted ratings may be assigned with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

A 20 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 30 degrees but 
not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30 percent rating is warranted when forward flexion of 
the cervical spine 15 degrees or less; or, when there is 
favorable ankylosis of the entire cervical spine.  

A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
when forward flexion of the thoracolumbar spine is 
accomplished to 30 degrees or less; or, when there is 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  

Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder 
impairment, separately, are to be evaluated under an 
appropriate DC.  38 C.F.R. § 4.71a, DC's 5235 - 5243, 
Note 1 (2005).  

For VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral rotation 
are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in 
this note are the maximum that can be used for 
calculation of the combined range of motion.  38 C.F.R. 
§ 4.71a, DC's 5235 - 5243, Note 2 (2005).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth 
and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  
38 C.F.R. § 4.71a, DC's 5235 - 5243, Note 5 (2005).  

Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a 
single disability.  38 C.F.R. § 4.71a, DC's 5235 - 5243, 
Note 6 (2005).  

Potentially applicable in evaluating the veteran's 
cervical and thoracolumbar spine disabilities are the 
diagnostic codes used to rate intervertebral disc 
syndrome.  

Prior to September 23, 2002, intervertebral disc syndrome 
was rated in accordance with 38 C.F.R. § 4.71a, DC 5293.  
A 20 percent rating was warranted for intervertebral disc 
syndrome which was productive of moderate impairment and 
manifested by recurring attacks.  

A 40 percent rating was warranted for severe impairment, 
manifested by recurring attacks with intermittent relief.  
A 60 percent rating was warranted for pronounced 
impairment, manifested by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  
In such cases, there was little intermittent relief.  

The regulations pertaining to intervertebral disc 
syndrome were revised during the pendency of the 
veteran's appeal (See 67 Fed. Reg. 54345-54349 
(August 22, 2002) (now codified as 38 C.F.R. § 4.71a, DC 
5243).  

Effective on September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) has been 
rated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

A 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least two weeks 
but less than four weeks during the past 12 months.  

A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks 
but less than six weeks during the past 12 months.  

A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least six weeks 
during the past 12 months.  

For the purpose of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, 
DC 5243, Note 1.  

If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment.  
38 C.F.R. § 4.71a, DC 5293, Note 3.  

The Court has considered the question of functional loss 
as it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal 
endurance, functional loss due to pain and pain on use, 
specifically limitation of motion due to pain on use 
including that experienced during flare ups.  

The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, 
and incoordination.  Moreover, the Court stated that 
there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10.  

The RO's April 2002 decision on appeal, which granted 
entitlement to service connection and assigned ratings 
for thoracolumbar spine disability and cervical spine 
disability were initial rating awards.  

When an initial rating award is at issue, a practice 
known as "staged" ratings may apply.  That is, at the 
time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  


A.  The Thoracolumbar Spine

A review of the evidence discloses that since service, 
the veteran's thoracolumbar spine disability has been 
manifested primarily by tenderness on objective 
demonstration and limitation of motion.  

The VA examination reports, dated in December 2001 and 
July 2003, and outpatient treatment records, dated in 
September 2002, reveal somewhat variable ranges of 
motion.  However, flexion is limited to as little as 
45 degrees, extension of zero degrees, lateral flexion of 
as little as 20 degrees, bilaterally, and rotation of as 
little as least 15 degrees, bilaterally.  

There is evidence that range of motion is limited pain, 
weakness, and a lack of endurance, and treatment records, 
dated in April and May 2003 suggest acute exacerbations 
of the veteran's lumbar spine symptoms.  

Moreover, there is evidence of diminished reflexes at the 
ankles, and records, dated in October 2002 and July 2003, 
show an antalgic gait.  Electrodiagnostic studies, 
performed in January 2003, are compatible with 
sensorimotor neuropathy, and X-ray reports, dated in 
December 2001, reveal at least moderate changes in the 
thoracic spine from spondylosis and moderately severe 
degenerative disc space disease in the lumbar spine.  

Taken together, such manifestations suggest that the 
veteran's thoracolumbar spine disability has been 
productive of severe impairment since service connection 
became effective on April 1, 2002.  As such, they more 
nearly reflect the criteria for a 40 percent rating under 
38 C.F.R. § 4.71a, DC 5293.  To that extent, the appeal 
is allowed.  

In arriving at this decision, the Board has considered 
the possibility for a higher schedular evaluation from 
the time of the veteran's retirement to the present; 
however, there is no competent evidence that the 
manifestations of the veteran's thoracolumbar spine 
disability are productive of any more than severe 
impairment.  

Although he has diminished ankle reflexes, they are 
present, and the preponderance of the evidence is 
negative for associated muscle atrophy or spasms; heat or 
discoloration of skin in the thoracolumbar area; or bony 
deformity.  

Moreover, there is no competent evidence of ankylosis of 
the entire thoracolumbar spine, either favorable or 
unfavorable; nor is there any competent evidence that the 
veteran's thoracolumbar spine disability causes 
incapacitating episodes as defined in 38 C.F.R. § 4.71a, 
DC 5243, Note (1).  

Finally, there is no competent objective evidence of 
associated neurologic deficits such as bowel or bladder 
impairment.  Therefore, a schedular rating in excess of 
40 percent is not warranted either under the old or new 
criteria for the residuals of thoracolumbar strain with 
first degree spondylolisthesis at L4, bilateral facet 
atrophy, and disc space narrowing at L4 - L5.  


B.  The Cervical Spine

A review of the evidence discloses that since his 
retirement from service, the veteran's cervical spine 
disability has been manifested primarily by complaints of 
pain and stiffness, tenderness on objective 
demonstration, and limitation of motion.  

The range of cervical spine motion recorded during the 
relatively brief period between his retirement from 
service in March 2002 and September 26, 2003, when the 
revised regulations became effective have been somewhat 
variable.  

However, the report of the July 2003 VA examination shows 
that he is unable to flex his neck beyond 15 degrees.  
That report also shows extension of zero degrees, lateral 
flexion of at least 15 degrees, bilaterally, and rotation 
of at least 20 degrees, bilaterally.  

Such findings suggest rather severe limitation of motion 
more nearly approximating the criteria for a 30 percent 
rating under the former rating criteria.  

In view of the veteran' s consistent record of 
complaints, the Board finds that such rating should 
revert to the day after his discharge from service.  
38 C.F.R. §38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To 
that extent, the appeal is allowed.   

The remaining question, is whether the veteran's cervical 
spine disability warrants a rating in excess of 30 
percent since service under the old or new criteria.  

In this regard, the Board notes that the 30 percent 
rating is the highest schedular evaluation available 
under the former rating criteria at 38 C.F.R. § 4.71a, 
DC 5290.  

Under the new criteria, there is no competent evidence of 
ankylosis of the cervical spine, either favorable or 
unfavorable; and the preponderance of the evidence is 
negative for associated muscle atrophy or spasms; heat or 
discoloration of skin in the thoracolumbar area; or bony 
deformity.  

Although the veteran complained of episodes of flaring 
pain and a lack of endurance during the December 2001 VA 
examination, the preponderance of the evidence, including 
workup during the July 2003 VA examination was negative 
for any additional limitation of cervical spine motion 
due to fatigue, weakness, lack of endurance, or 
incoordination.  

Even if the Board were to rate the veteran's cervical 
spine disability as interverterbral disc syndrome, the 
record is negative for severe disability manifested by 
recurring attacks with intermittent relief under the old 
criteria or incapacitating episodes under the new 
criteria, i.e. episodes requiring bed rest prescribed by 
a physician and treatment by a physician.  

Moreover, there is no competent evidence of separately 
ratable neurologic deficits.  Therefore, even if the 
veteran's cervical spine disability is rated as 
interverterbral disc syndrome, a rating in excess of 30 
percent is not warranted.  



ORDER

Subject to the law and regulations governing the award of 
monetary benefits, a 40 percent schedular rating for the 
service-connected residuals of thoracolumbar strain with 
first degree spondylolisthesis at L4, bilateral facet 
atrophy, and disc space narrowing at L4 - L5 is granted 
for the period from April 1, 2002, through August 27, 
2002.  

An initial rating in excess of 40 percent for the 
service-connected residuals of thoracolumbar strain with 
first degree spondylolisthesis at L4, bilateral facet 
atrophy, and disc space narrowing at L4 - L5 is denied.  

Subject to the law and regulations governing the award of 
monetary benefits, a 30 percent schedular rating for the 
service-connected residuals of cervical spondylosis with 
impingement syndrome is granted, effective April 1, 2002, 
through September 25, 2003.  

An initial rating in excess of the 30 percent rating for 
the service-connected residuals of cervical spondylosis 
with impingement syndrome is denied.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


